Exhibit 10.15

 

MEDIA GENERAL, INC.

 

1997 EMPLOYEE RESTRICTED STOCK PLAN

 

AMENDED AS OF DECEMBER 31, 2001

 

Media General, Inc., a corporation organized and existing under the laws of the
Commonwealth of Virginia, which, along with its wholly owned subsidiaries, is
hereinafter referred to as the “Company”, has previously adopted the Media
General, Inc. 1995 Long-Term Incentive Plan, Amended and Restated as of May 18,
2001 for officers and other salaried employees of the Company (the “LTIP”).

 

Under the terms of the LTIP, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) has the authority to determine and
establish the type and number of Awards to be granted, the terms and conditions,
including forfeiture provisions of such Awards, and to select the Participants
to receive any such Awards, in each case subject to and consistent with the
provisions of the LTIP. All capitalized terms not otherwise (defined herein
shall have the meanings ascribed to them in the LTIP.

 

1. Purpose. The purpose of this plan is to keep personnel of experience and
ability in the employ of the Company and its subsidiaries and to compensate them
for their contributions to the growth and profits of the Company and its
subsidiaries and thereby induce them to continue to make such contributions in
the future.

 

2. Definitions.

 

  (a) “Company” shall mean Media General, Inc.

 

  (b) “Subsidiary” or “Subsidiaries” shall mean a corporation or corporations of
which the Company owns, directly or indirectly, shares having a majority of the
voting power for the election of directors.

 

  (c) “Board” shall mean the Board of Directors of the Company.

 

  (d) “Committee” shall mean the Compensation Committee as appointed from time
to time by the Board, which shall consist solely of two or more persons who
qualify as “Non-Employee Directors” under Rule 16b-3 of the Securities and
Exchange Commission and as “Outside Directors” under Section 162(m) of the
Internal Revenue Code of 1986.

 

  (e) “Plan” shall mean this Media General, Inc., Restricted Stock Plan.

 

  (f) “Restricted Share” shall mean the shares of Class A Common Stock of the
Company reserved pursuant to Section 3 hereof and any such shares issued to a
Recipient pursuant to this Plan.

 

  (g) “Recipient” shall mean an employee of the Company or a Subsidiary to whom
shares are allocated pursuant to this Plan, or his designated beneficiary,
surviving spouse, estate, or legal representative, but for the purposes hereof,
any beneficiary, spouse, estate or legal representative shall be considered as
one person with the employee.

 

  (h) “Disability” shall mean the Recipient’s inability to perform the services
required by his position with the Company by reason of any medically
determinable, physical or mental impairment which can be expected to result in
death or to be of long-continued and indefinite duration.

 

3. Restricted Shares Reserve. There shall be established a Restricted Share
Reserve to which shall be credited 800,000 shares of the Class A Common Stock of
the Company. In the event that the shares of Class A Common Stock of the Company
should, as a result of a stock split or stock dividend or combination of shares
or any other change, or exchange for other securities, by reclassification,
reorganization, merger, consolidation, recapitalization or otherwise, be
increased or

 

Page 1 of 5



--------------------------------------------------------------------------------

decreased or changed into or exchanged for a different number or kind of shares
of stock or other securities of the Company or of another corporation, the
number of shares then remaining in the Restricted Share Reserve shall be
appropriately adjusted to reflect such action. If any such adjustment shall
result in a fractional share, such fraction shall be disregarded. Upon the
allocation of shares hereunder, the Restricted Share Reserve shall be reduced by
the number of Restricted Shares so allocated. Subject to limitations that may be
imposed by Rule 16b-3 or other provisions of the federal securities laws at such
time, upon the forfeiture of Restricted Shares pursuant to Section 7 hereof, the
Restricted Share Reserve shall be increased by such number of Restricted Shares,
and such Restricted Shares may again be the subject of allocations hereunder.
All authorized and unissued shares issued as Restricted Shares in accordance
with the Plan shall be fully paid and non-assessable shares and free from
pre-emptive rights.

 

4. Eligibility and Making of Allocations. Any salaried executive employee of the
Company or any Subsidiary, having substantial responsibility for the direction
and management of the Company or any Subsidiary, shall be eligible to receive an
allocation of Restricted Shares pursuant to the Plan, except that no employee
shall be entitled to receive an allocation of greater than one hundred thousand
(100,000) Restricted Shares in any year or two hundred thousand (200,000) within
any two year period.

 

From the employees eligible to receive allocations pursuant to the Plan, the
Committee may from time to time select those employees to whom Restricted Shares
shall be allocated. In selecting those employees to whom an allocation shall be
made and in determining the number of Restricted Shares subject thereto, the
Committee shall consider the position and responsibilities of the eligible
employees, the value of their services to the Company and its Subsidiaries, and
such other factors as the Committee deems pertinent. If the Committee elects to
award Restricted Shares to any employee, the date of such action shall be the
“date of allocation’ for purposes of this Plan.

 

The aggregate number of Restricted Shares which may be allocated pursuant to
this Plan shall not exceed the amount available therefore in the Restricted
Share Reserve.

 

5. Form of Allocations. Each allocation shall specify the number of Restricted
Shares subject thereto, subject to the provisions of Section 4 hereof.

 

At the time of making any allocation, the Board shall advise the Recipient and
the Company thereof by delivery of written notice.

 

The Company shall take such action as shall be necessary to cause any Restricted
Shares issued pursuant to this Plan and not previously listed to be listed on
the New York Stock Exchange and/or such other exchanges on which shares of the
same class as the Restricted Shares are then listed.

 

The Recipient, by accepting an allocation of Restricted Shares hereunder, agrees
that he will not elect to treat the receipt of such Restricted Shares as a
taxable event pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended. In addition, the Recipient agrees that at such time that the value of
the Restricted Shares is included in his income, the Company shall withhold from
issuance that number of Restricted Shares necessary to satisfy the Recipient’s
applicable federal and state income tax withholding. Thereafter, the Company
shall release to the Recipient a certificate evidencing ownership of the balance
of Restricted Shares to which the Recipient is entitled, without any
restrictions on transfer whatsoever.

 

6. Restrictions.

 

(a) Restricted Shares shall forthwith after the allocation, pursuant to Section
5 hereof, be duly issued or transferred and a certificate or certificates for
such shares shall be issued in the Recipient’s name. The Recipient shall
thereupon be a shareholder with respect to all the Restricted Shares represented
by such certificate or certificates and shall have all the rights of a
shareholder with respect to all such shares, including the right to vote such
shares and to receive all dividends and other distributions (subject to the

 

Page 2 of 5



--------------------------------------------------------------------------------

provisions of Section 6(b) hereof) paid with respect to such shares, provided,
however, that such shares shall be subject to the restrictions hereinafter
described in Section 6(d). Certificates of stock representing Restricted Shares
shall be imprinted with a legend to the effect that the shares represented
thereby may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with the terms of this Plan, and the
transfer agent for the Common Stock shall be instructed to like effect in
respect of such shares. In aid of such restrictions, the Company shall retain
the certificate(s) therefore, and the Recipient shall deposit a stock power or
other instrument of transfer, appropriately endorsed in blank, with an officer
designated by the Committee, which officer shall retain possession of such
certificates until the Restricted Period (described in (c) below) expires.

 

(b) In the event that as the result of a stock split or stock dividend or
combination of shares or any other change, or exchange for other securities, by
reclassification, reorganization, merger, consolidation, recapitalization or
otherwise, the Recipient shall, as the owner of Restricted Shares subject to
restrictions hereunder, be entitled to new or additional or different shares of
stock or securities, the certificate or certificates for, or other evidences of,
such new or additional or different shares or securities, together with an
instrument of transfer appropriately endorsed, shall also be imprinted with a
legend as provided in Section 6(a) and all provisions of the Plan relating to
restrictions and lapse of restrictions herein set forth shall thereupon be
applicable to such new or additional or different shares or securities to the
extent applicable to the shares with respect to which they were distributed;
provided, however, that if the Recipient shall receive rights, warrants or
fractional interests in respect of any of such Restricted Shares, such rights or
warrants may be held, exercised, sold or otherwise disposed of, and such
fractional interests may be settled, by the Recipient free and clear of the
restrictions hereafter set forth.

 

(c) The term “Restricted Period” with respect to Restricted Shares (after which
restrictions shall lapse) shall mean a period of ten (10) years from the date of
allocation of such Restricted Shares to the Recipient (subject to earlier
termination pursuant to Section 7(a) below). Notwithstanding the foregoing, at
the time Restricted Shares are allocated, the Committee may establish
performance targets which, if met, will accelerate the termination of the
Restricted Period for such Restricted Shares. The performance targets, if any,
and the number of Restricted Shares affected will be set forth in the notice
that will be given to the Recipient advising him of the allocation of Restricted
Shares.

 

(d) The restrictions to which Restricted Shares shall be subject shall be as
follows:

 

During the Restricted Period applicable to such shares and except as otherwise
specifically provided in the Plan, none of such shares shall be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of.

 

7. Forfeiture of Restricted Shares.

 

(a) If the employment of a Recipient should be terminated during the Restricted
Period on account of his death, or on account of his retirement after attaining
age sixty-three (63), he shall forfeit and return to the Company the unvested
portion of the Restricted Shares that have been issued to him. For this purpose,
it will be assumed that Restricted Shares are vested ratably over the one
hundred and twenty (120) month period after the Restricted Shares are allocated.
The Restricted Period shall automatically terminate for such vested Restricted
Shares, and the Company shall release to the Recipient, or the duly qualified
personal representative of a deceased Recipient, a certificate for such vested
Restricted Shares, without restrictions.

 

Page 3 of 5



--------------------------------------------------------------------------------

(b) If the employment of a Recipient should be terminated during the Restricted
Period other than on account of his death or retirement after attaining age
sixty-three (63), he shall forfeit and return to the Company all of the
Restricted Shares that have been allocated to him.

 

(c) Nothing contained in this Section 7 or elsewhere in this Plan shall preclude
the transfer of vested Restricted Shares, on the death of the Recipient, to his
legal representatives or his estate or preclude such representatives from
transferring such shares, or any of them, to the person or persons entitled
thereto by will or by the laws of descent and distribution.

 

(d) All notices in writing required pursuant to this Section 7 shall be
sufficient only if actually delivered, or if sent via registered or certified
mail, postage prepaid, to the Company at its principal office within the City of
Richmond, Virginia, and shall be conclusively deemed given on the date of
delivery, if delivered or on the first business day following the date of such
mailing, if mailed.

 

8. Finality of Determinations. The Committee shall administer this Plan and
construe its provisions; any determination by the Committee in carrying out,
administering or construing this Plan shall be final and binding for all
purposes and upon all interested persons and their heirs, successors, assigns
and personal representatives.

 

9. Limitations. No person shall at any time have any right to receive an
allocation of Restricted Shares hereunder, and no person shall have authority to
enter into an agreement for the making of an allocation or to make any
representation or warranty with respect thereto.

 

Recipients of allocations shall have no rights in respect thereof except as set
forth in the Plan. Such rights may not be assigned or transferred except by will
or by the laws of descent and distribution, and in the event that any attempt
shall be made to sell, exchange, transfer, pledge, hypothecate or otherwise
dispose of any Restricted Shares held by the Recipient during the Restricted
Period then the shares which are the subject of such attempted disposition shall
be deemed to be forfeited. Before the actual issuance of Restricted Shares, no
such shares shall be earmarked for the Recipients’ accounts, nor shall the
Recipients have any rights as stockholders with respect to such shares.

 

Neither the action of the Company in establishing the Plan, nor any action taken
by it or by the Board or the Committee under the Plan, nor any provision of the
Plan, shall be construed as giving to any person the right to be retained in the
employ of the Company of any Subsidiary.

 

10. Amendment, Suspension or Termination of the Plan in Whole or in Part. The
Board may amend, suspend or terminate the Plan in whole or in part at any time,
provided that any amendment shall not adversely affect rights or obligations
with respect to allocations theretofore made; and provided further, that no
modification of the Plan by the Board without approval of the stockholders shall
(a) increase the maximum number of Restricted Shares reserved pursuant to
Section 3; (b) change the provisions of Section 3 with respect to the aggregate
number of Restricted Shares which may be allocated under the Plan; or (c) render
any member of the Committee eligible to receive an allocation at any time while
he is serving on the Committee.

 

11. Waiver of Vesting and Benefit Accrual Limitations. The Board may, in its
sole discretion, waive, modify or amend all or any portion of the provisions of
the Plan that have the effect of limiting the amount or the timing of payments
that are to be made under the plan, provided that such waiver, modification or
amendment shall not adversely affect rights or obligations with respect to
allocations theretofore made. Such action by the Board may be made on a case by
case basis or may be made with respect to all Recipients.

 

12. Governing Law. The Plan shall be governed by the laws of the Commonwealth of
Virginia.

 

Page 4 of 5



--------------------------------------------------------------------------------

13. Expenses of Administration. All costs and expenses incurred in the operation
and administration of this Plan shall be borne by the Company.

 

14. Registration of Restricted Shares. The Company shall proceed promptly to
register under the Securities Act of 1933 (or similar statute then in effect)
all Restricted Shares to the extent that such registration is required under the
regulations of the Securities and Exchange Commission.

 

The Company at its expense will furnish to each Recipient such number of
prospectuses incident to any such registration and indemnify each such Recipient
against all claims, losses, damages and liabilities caused by any untrue
statement of a material fact contained therein (or in any related registration
statement or by any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same may have been caused by an untrue statement or
omission based upon information furnished in writing to the Company by such
Recipient expressly for use therein; and, as a condition precedent to the
obligations of the Company pursuant to this Section 14, each Recipient will
agree in writing to indemnify the Company against all claims, losses, damages
and liabilities caused by an untrue statement or omission based upon information
furnished to the Company by such Recipient expressly for use therein.

 

The Recipient shall furnish the Company such information that may be required
and shall fully cooperate with the Company in connection with any registration
or filing that may be required at any time with respect to the Restricted
Shares.

 

Page 5 of 5